Green, J.
The evidence clearly fails to show either that _ . Cutler had a general authority to borrow money on the credit of the company, or that any particular authority was given him to obtain the loan which is the subject of this suit; and unless the conduct of the defendants was such as to create a well founded belief in the plaintiff that he had general or special power for the purpose, the action cannot be sustained. Had Cutler, before the time of effecting the loan in question, frequently borrowed money of the plaintiff, and given assurances in the company’s name for repayment, and had the company afterwards discharged the debts without objection, this would have afforded ground for the support of the present action against the company. Such a course of conduct, on the part of the company, must have led the plaintiff to suppose that Cutler was duly authorized to borrow ; and, to say the least, it would have been unjust in them to refuse affirming his contract, when he proved unfaithful to his trust. It would, in effect, be sanctioning the doings of their agent when his measures proved beneficial, and denying his authority when they proved otherwise.
Another state of things might perhaps have given the plaintiff sufficient grounds for recovery against the company. Had Cutler been in the habit of borrowing money of any and all the traders in the neighborhood, and pledging the company’s name for the payment, and had the company uniformly discharged those claims without objection, and had all this been known to the plaintiff when he made the loan in question, it is by no means certain that the company would not have been answerable.
But the case finds that the loan in question was the only one ever obtained from the plaintiff in the name of the company, by Cutler ; and although it is in evidence that Cutler, in one or two instances, effected loans in the company’s name, of other persons, which were paid by the proper officer of the company, yet it does not appear that these circumstances were known to the plaintiff, and consequently they could *55form no inducement to him to make the loan in question on the credit of the company.
The company never authorized Cutler to pledge their credit, or recognized his contracts. The other agents of the company had not conferred, and it does not appear that they had power to confer, such authority on him; and the payment, by a sub-agent, of money borrowed by Cutler, and which came to the use of the company, cannot be construed as giving him a credit for that purpose. Besides, the plaintiff did not loan on the faith of those transactions. The necessary requisites are, therefore, wanting to charge the defendants, and let judgment be rendered on the verdict.

Judgment for defendants.